788 F.2d 1115
Charles A. GEORGE, Plaintiff-Appellant,v.U.S. DEPARTMENT OF LABOR, OCCUPATIONAL SAFETY & HEALTHADMINISTRATION, et al., Defendants-Appellees.
No. 85-2758Summary Calendar.
United States Court of Appeals,Fifth Circuit.
May 5, 1986.

Charles A. George, pro se.
Henry K. Oncken, U.S. Atty., Nancy K. Pecht, James R. Gough, Linda M. Cipriani, Frank A. Conforti, Asst. U.S. Attys., Houston, Tex., for defendants-appellees.
Appeal from the United States District Court for the Southern District of Texas.
Before GEE, RANDALL, and DAVIS, Circuit Judges.
PER CURIAM:


1
The district court enjoys a broad discretion in determining whether to dismiss an action for ineffective service of process, as it did in this instance.    C & L Farms v. Federal Crop Insurance Corp., 771 F.2d 407 (8th Cir.1985).  It is undisputed that in this attempted action against the United States, the appellant failed to serve the Attorney General, as required by Rule 4(d)(4), Federal Rules of Civil Procedure.  In view of this, we cannot say that the district court abused its discretion.


2
AFFIRMED.